Citation Nr: 1510402	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-30 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disorder, claimed as glaucoma.

2.  Entitlement to service connection for a disorder, manifested by recurrent nosebleeds.

3.  Entitlement to service connection for a respiratory disorder, including sinusitis and rhinitis.

4.  Entitlement to an initial compensable rating for adenocarcinoma of the prostate with erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

The Veteran died in 2012, during the pendency of this appeal.  In March 2012, the appellant (the Veteran's surviving spouse) filed a successful request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  The Board notes that the appellant and the Veteran were married in August 1985.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in April and July 2010.  

In April 2014, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  During the video conference, the appellant stated that she had known the Veteran approximately 8 years prior to their marriage.  

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An eye disorder, primarily diagnosed as glaucoma, was first manifested many years after the Veteran's separation from the service, and there are no findings that it was in any way related thereto.

2.  A disorder, manifested by recurrent nosebleeds, had its onset many years after the Veteran's separation from the service, and there are no findings that it was in any way related thereto.

4.  Adenocarcinoma of the prostate status post prostatectomy with erectile dysfunction was manifested primarily by complaints of urgency and dribbling, frequency greater than 3 hours, and urinating one time a night.  


CONCLUSIONS OF LAW

1.  An eye disorder, claimed as glaucoma, was not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

2.  A disorder, manifested by recurrent nosebleeds, was not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  
3.  The criteria were not met for an initial compensable rating for adenocarcinoma of the prostate with erectile dysfunction.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7527.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claims of entitlement to service connection for an eye disorder, claimed as glaucoma; claimed as sinusitis; and a disorder manifested by nosebleeds; and entitlement to an increased rating for adenocarcinoma of the prostate, status post prostatectomy with erectile dysfunction, evaluated as noncompensable.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private and VA medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and private medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
As noted above, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Veterans Law Judge left the record open for 60 days, so that the appellant could submit additional evidence to support her claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and was factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 USCA § 7104(d) , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999), Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As a lay person, the appellant is competent to testify about what she observed about the Veteran.  For example, she is competent to report when she first noticed that the Veteran had difficulty seeing or whether he used absorbent pads for his prostate disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing the symptoms she observed.  The question of an etiologic relationship between a disease or injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Service Connection Claims

The appellant seeks service connection for the Veteran's claimed eye disorder and nosebleeds.  The service treatment records and the reports of the Veteran's May 1969 service entrance examination and his September 1971 service separation examination are negative for any complaints or clinical findings of either of those disorders.  A physical examination of the Veteran's nose, eyes, ophthalmoscopic processes, and ocular motility was normal.  Therefore, his eyes and nose were in sound physical condition at the time of his entry into the service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

During his entrance examination, the Veteran's visual acuity in the right eye was 20/70 correctable to 20/20.  However, refractive error of the eye is not considered a disability for VA purposes.  38 C.F.R. § 3.303(c).  

Nosebleeds were first reported many years after service.  In March 1999, the Veteran was treated at or through the Ear, Nose, and Throat Clinic of the Henry Ford Health System.  It was noted that the Veteran had had a history of nosebleeds back to 1995, when he was treated at the Fairlene Medical Center.  Thereafter, he continued to have intermittent nosebleeds.  Similarly, a chronic, identifiable eye disorder, glaucoma was first manifested in August 1998, when it was noted by history.  

Despite the diagnoses, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this regard, the claims file is negative for any competent objective opinions that the appellant's glaucoma or recurrent nose bleeds are related to service.

Absent competent objective evidence of a chronic, identifiable eye disorder in the service or a chronic, identifiable disorder manifested by nosebleeds in the service, the appellant does not meet the criteria for service connection.  Accordingly, service connection for an eye disorder, claimed as glaucoma or a disorder manifested by nosebleeds is not warranted.  Accordingly, both of those issues are denied.  

In arriving at these decisions, the Board has considered the possibility of requesting a VA examination to determine the nature and etiology of any eye disorder or any disorder manifested by nosebleeds found to be present.  Such examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) (2014).  In this case, however, the medical evidence is adequate for rating purposes as it is completely negative for any competent evidence suggesting a relationship between the claimed disabilities and the Veteran's service.  The only evidence of a nexus comes from the appellant.  However, by her own testimony, she did not know the Veteran until several years after service.  In addition, she lacks the training and experience necessary to support a probative medical opinion.  As such, the Board finds the evidence of record adequate for rating purposes.  Accordingly, a VA examination is not warranted.  

The Increased Rating Claim

The appellant seeks an initial compensable rating for the Veteran's service-connected adenocarcinoma of the prostate with erectile dysfunction.

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, September 2003) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 3.400(o)(2)  (2012).  See Hart, supra.  

Prostate cancer is rated in accordance with the criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Initially, a 100 percent schedular evaluation will be assigned that disorder.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the prostate cancer will be rated on the residuals of voiding dysfunction or renal dysfunction, whichever is more predominant.
In February 2006, the Veteran underwent a radical prostatectomy due to a malignant neoplasm of the prostate.  On October 5, 2009, the RO received the Veteran's claim of entitlement to service connection for prostate cancer.  

In April 2010, the RO granted entitlement to service connection for adenocarcinoma of the prostate, status post prostatectomy with erectile dysfunction.  The RO assigned a noncompensable rating, effective October 2009.  The Veteran disagreed with that rating, and this appeal ensued.  

Because the Veteran filed his claim of entitlement to service connection for prostate cancer more than 6 months after his surgery and because there is no evidence of an recurrence or metastases, the prostate cancer will be rated on the basis of on the residuals of voiding dysfunction or renal dysfunction, whichever is more predominant.  

With respect to voiding dysfunction, the Veteran's prostate cancer, status post prostatectomy, will be rated as urine leakage, frequency, or obstructed voiding.  When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed less than two times per day.  

In cases of urinary frequency, a 10 percent rating is warranted when there a daytime voiding interval between two and three hours, or; when the Veteran awakens to void two times per night.  

With respect to voiding obstruction, a noncompensable rating is warranted when there is obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  

Post void residuals greater than 150 cc 

Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec) 

Recurrent urinary tract infections secondary to obstruction 

Stricture disease requiring periodic dilatation every 2 to 3 months

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  

With respect to renal dysfunction, a noncompensable rating is warranted when there are albumin and casts with history of acute nephritis; or, hypertension rated non-compensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Hypertension is rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.  

A 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more.  A 10 percent rating is also warranted when the veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Treatment records from the Henry Ford Health System, dated since October 2009, show that the Veteran's primary symptoms were complaints of urgency, frequency, stress incontinence, leakage, and dribbling.  However, records, such those dated in May 2007 and May 2009, as well as the report of a March 2010 VA genitourinary examination are negative for any complaints or clinical findings that the Veteran was wearing pads or was required to wear pads.  The VA examination report is further negative for any objective findings of urinary tract infections, obstructed voiding, or renal dysfunction/failure.  The Veteran denied hesitancy, difficulty starting his stream, a weak or intermittent stream, dysuria, straining to urinate, hematuria, urine retention, urethral discharge, or renal colic.  He was taking medication for erectile dysfunction.  However, intercourse and ejaculation were normal.  

Although the Veteran had hypertension and took regular medication for control, he did not have a history of compensable hypertension.  His diastolic readings were predominantly less than 100, and his systolic pressures were predominantly less than 160.  For example, during treatment by or through the Henry Ford Health System, the appellant demonstrated the following readings on the dates indicated:  January 2008 - 120/77, July 2008 - 120/68, January 2009 - 131/80, and October 2011 multiple systolic readings were 110 and below and multiple diastolic readings were 60 or less.  During his March 2010 VA examination, his blood pressure was 125/78.  

During her video conference, the appellant testified that the Veteran urinated approximately 8 times a day and twice during the night.  However, the treatment records do not show such frequency.  The VA examination shows that the Veteran's daytime voiding interval was greater than 3 hours and that he urinated once a night.  In addition, the appellant has not demonstrated that the Veteran had obstructive symptomatology, such as noted above, hesitancy, a slow or weak stream, or decreased force of stream, requiring dilatation.  

With respect to renal dysfunction, laboratory studies of the Veteran's albumin, such as those performed by or through the Henry Ford Health System in September 2009, March 2010, and June 2011, show that it was within normal limits.  There was no evidence of acute nephritis, and, as noted above, his blood pressure was under control with medication.  

In sum, the Veteran did not meet or more nearly approximate the criteria for a compensable rating for voiding dysfunction, urinary frequency, obstructive voiding, or renal dysfunction.  Therefore, a compensable rating was not warranted, and that portion of the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's service-connected adenocarcinoma of the prostate, status post prostatectomy, with erectile dysfunction.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the appellant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected prostate disorder was manifested primarily by complaints of urgency and dribbling, frequency greater than 3 hours, and urinating one time a night.  Such symptomatology is contemplated the regular schedular standards.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  There was nothing exceptional or unusual about the Veteran's prostate disorder.  Thun, 22 Vet. App. at 115.  Therefore, he did not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" were present.  The Veteran was retired, and there is nothing in the record that to suggest that his prostate disorder would have caused problems with his daily activities, including work.  In addition, there is no evidence that he had been hospitalized frequently for that disorder.   Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  38 C.F.R. § 3.321(b)(1)

ORDER

Entitlement to service connection for an eye disorder, claimed as glaucoma, is denied.

Entitlement to service connection for a disorder, manifested by nosebleeds is denied.

Entitlement to a compensable rating for adenocarcinoma of the prostate, status post prostatectomy, with erectile dysfunction is denied.


REMAND

The issue of entitlement to service connection for a respiratory disorder, claimed as sinusitis is REMANDED for the following action:

1.  The AOJ must ask for a review of the Veteran's claims folder by a health care provider associated with the Otolaryngology Service.  

The claims folder and a copy of this remand must be made available to the examiner and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If the reviewer determines that the Veteran had a respiratory disorder(s), such as sinusitis or rhinitis, he or she must identify and explain the elements supporting each diagnosis. 

The reviewer must also render an opinion as to whether the Veteran's respiratory disorder was first manifested in service by complaints of a runny, stuffy nose, diagnosed in October 1969 as rhinorrhea and in April 1971 as allergic rhinitis.  

The reviewer must state HOW AND WHY he or she reached the opinion they did.  If the reviewer is unable to render an opinion without resort to SPECULATION, he or she must state why that it so.  

2. When the actions requested in part 1 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for a respiratory disorder, including, but not limited to, sinusitis and rhinitis. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is notified that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


